IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,476


EX PARTE RICHARD MENDIOLA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS 
TRIAL COURT CAUSE NO. 40,623-A
IN THE 23rd JUDICIAL DISTRICT COURT
FROM BRAZORIA COUNTY


 Per curiam.

 O P I N I O N


	This is an application for a writ of habeas corpus which was transmitted to this Court 
pursuant to the provisions of Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted
of the offense of indecency with a child, and punishment was assessed at confinement for
life.  Applicant's judgment of conviction was affirmed on direct appeal.  Mendiola v. State,
01-02-00556-CR (Tex. App.-Houston [1st Dist.] 2002, pet. ref'd).  
	Applicant contends, and the trial court has made findings of fact and conclusions of
law, which conclude that Applicant received ineffective assistance of counsel during the
punishment stage of his trial.  We agree.  Applicant is remand to the Sheriff of Brazoria
County for a new punishment hearing.
 

DELIVERED: July 26, 2006

DO NOT PUBLISH